internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-118769-99- date date the purpose of this letter is to make a correction to our letter to you dated date plr-119761-98 concerning your corporation prior letter_ruling on page of the prior letter_ruling ruling is replaced with the following the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction described above increased in the amount of gain recognized to distributing under paragraph above sec_362 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction described above sec_362 no opinion is expressed concerning the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter along with a copy of the prior letter_ruling should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely assistant chief_counsel corporate debra l carlisle chief branch by
